Citation Nr: 1619866	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  05-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability, including bilateral hearing loss and bilateral tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, and to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to July 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; but during the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Jackson, Mississippi.  

In February 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  In pertinent part, in June 2011 the Board denied service connection for an acquired psychiatric disorder, claimed as depression, and remanded the claim for service connection for a bilateral ear disability. 

The Veteran appealed only the Board's denial service connection for an acquired psychiatric disorder, claimed as depression, to the United States Court of Appeals for Veterans Claims (Court).  In February 2012 the Court granted the joint motion for remand (JMR) and vacated the Board denial of the psychiatric disability claim, and remanded that claim to the Board for further proceedings consistent with the JMR.  

In June 2013 and again in February 2014, the Board remanded the claims for further development.  Thereafter, the Board again remanded the claims in February 2015 for development. 

The claims file reflects that the Veteran was formerly represented by the American Legion, by Disabled American Veterans, and, before the Court, by a private attorney.  However, in November 2012, the Veteran submitted a form that she was electing to be pro se and wanted to represent herself.  The Board has recognized the change in representation. 

The Veteran's appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  A bilateral hearing loss and tinnitus are first shown many years after military service and are not demonstrated to be of service origin and no other ear disability is currently shown, including any residuals of inservice ear infections. 

2.  Inservice symptoms of depression were acute and transitory reactions to grief and a chronic acquired psychiatric disorder, including PTSD, during or after military service is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ear disability, including bilateral hearing loss and bilateral tinnitus, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.304, 3.309, 3.385 (2015). 
2.  The criteria for service connection for an acquired psychiatric disorder, claimed as depression and to include PTSD, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.304, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The duties to notify and assist claimants for VA benefits under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  VA's notice was intended to be provided before an initial adjudication of a claim and the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The RO provided notice to the Veteran in a July 2004 letter explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  After the initial adjudication, a March 2009 letter provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Veteran is not shown to be prejudiced by the timing of the latter notice because the claims were readjudicated in a February 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), various private medical records, VA treatment records, and the reports of multiple VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her past representatives, on her behalf.  

In compliance with the JMR underlying the Courts February 2012 Order, the Veteran was afforded VA psychiatric examinations in 2013, as to which an addendum was obtained in 2014, and in 2015.  

In compliance with the February 2015 Board remand additional private clinical records were twice requested.  Of record is an April 2015 response from Dr. Cain stating that because over 10 years had elapsed and, so, the Veteran's records were not available.  As to records of Grayson & Associates, an undated letter was obtained stating that the Veteran had had very high levels of anxiety which might cause here extreme difficulties in job functioning and that further stress might cause excessive mental stress which could cause irrevocable harm.  It was requested that she be allowed to take leave to have counseling and get herself mentally prepared to return to work.  However, the Veteran submitted a letter stating that since over five years had passed the records of Grayson & Associates were not available.  Also received pursuant to the Board remand are records of Dr. Houchin Tang. Additionally, a report of audiometric testing by Dr. Anand in August 2015 has been received which only shows the results of puretone testing in graph format. 

Also in compliance with the 2015 Board remand additional VA outpatient treatment (VAOPT) clinical records are on file. 

Further, the Veteran was afforded additional VA examinations in November 2015 in conjunction with her claims. Subsequent correspondence from the Veteran shows that she considered these examinations to be inadequate and she requested additional examinations by other examiners.  However, a review of the reports of those examinations shows that they were sufficiently detailed in scope and in depth for a full and fair adjudication of her claims.  For example, the Veteran alleged that she had not been asked any questions about her having PTSD and attached a portion of the 2015 psychiatric examination report showing that certain blocks (on page 10 of the report) were not checked.  However, a careful reading of that portion of the examination shows that the blocks in question were designed to reflect the severity of a psychiatric condition for the purpose of evaluating the severity of psychiatric disability under the rating criteria at 38 C.F.R. § 4.130 and that the primary purpose was not to determine whether an acquired psychiatric disorder existed.  Moreover, a reading of the entire psychiatric report shows that she was asked questions concerning possible inservice stressors but that she did not meet the criteria for a diagnosis of PTSD.  Similarly, as to her challenge of the 2015 VA examination as to her claimed bilateral ear disability she again, as she did on an earlier examination, provided inconsistent results which precluded finding that she had an organic hearing loss of service origin.  She alleged that the person conducting the 2015 examination did not know "what she was doing" but the record shows that the examiner reported that she was an audiologist and the Veteran has presented nothing which would indicate that the 2015 examination was not competent.  While the Board is aware that the audiometric testing by Dr. Anand in September 2015 relates results of puretone testing in graph format and upon which that physician rendered a diagnosis of bilateral mild to moderate sensorineural hearing loss, that physician made no comment as to whether the results were consistent or inconsistent with speech reception thresholds and discrimination scores.  Also, that physician rendered no opinion as to the etiology or time of onset of any hearing loss, tinnitus or any other possible disability of the Veteran's ears.  Accordingly, for these reasons, the Board finds that the 2015 examinations are adequate for a full and fair adjudication of her claims.  Further, the Board finds that there has been substantial compliance with the February 2015 Board remand.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  


Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis and a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A layperson is competent to describe visible or personally observable symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

While competent to attest to symptoms personally experienced during or after military service, a layperson is generally not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of contemporaneous and corroborating evidence of continuous symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999). 

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

PTSD

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

As to the third requirement for PTSD, the existence of an in-service stressor, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If an alleged stressor is not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

Since the Veteran had only peacetime service, it is neither alleged nor shown that she sustained any traumatic event during combat, or that she engaged in combat with the enemy, that she was a prisoner-of-war.  Also, it is not alleged that she experienced a fear of hostile military or terrorist activity or that she sustained a personal or sexual assault.  Thus, the provisions of 38 C.F.R. § 3.304(f)(1), (2), (3), (4) and (5) are not applicable.  

Bilateral Ear Disability

The Veteran's STRs reflect findings of and treatment for earache, eustachian tube dysfunction, otitis media, and otitis externa.  She complained, on several occasions, of prolonged bilateral ear pain, and had diagnosed ear infections in service. 

There is no separation examination of record.  On the other hand, there are reports of a June 1976 Report of Medical Examination for Enlistment; a July 1977 Report of Medical Examination for Flying; an undated Report of Medical Examination; and an April 1982 Report of Medical Examination for Periodic Reasons.

Of record is a May 2009 report by Houchin Tang, an audiologist, which states that the Veteran was seen for a hearing examination complaining of hearing difficulties with intermittent tinnitus for 1 to 2 years.  She denied any dizziness, ear infections, ear surgeries, noise exposure, and family history of hearing loss.  Test results were summarized (but not reported in chart or graph format) as showing a mild to moderately severe sensorineural hearing loss, bilaterally.  There were excellent word scores bilaterally.  There was a normal tympanogram with acoustic reflexes present, bilaterally. 

The Veteran was afforded two VA examinations in July 2012; the first was a VA ear examination.  The VA examiner stated that on examination the Veteran had no abnormal finding of acute or chronic middle ear disease, Eustachian tube dysfunction, tympanic membrane abnormalities, or inflammatory disease.  The examiner opined that each of the episodes of ear complaint with positive findings and documented by record during the Veteran's military service were of an acute nature and responded to medical management.  It was further stated that there was no evidence of progression of disease to a chronic state in either ear. 

The Veteran was also afforded a VA audiological examination in July 2012.  However, on examination the Veteran could not be tested because although responses were obtained from her they were elevated and were not representative of her best effort.  Further, the test results were invalid because the Veteran exaggerated her responses such that there was very poor agreement between the speech reception thresholds and pure tone audiometric testing.  The examiner reported that the use of speech discrimination score was not appropriate because of any one or combination of the following, language difficulties, cognitive problems, inconsistent speech discrimination score, etc., that made the combined use of puretone average audiometric testing and speech discrimination scores inappropriate.  No diagnosis was given but the VA examiner stated that it was less likely as not that a hearing loss was caused by or a result of an event in the military service.  The rationale was that the Veteran had normal hearing for VA purposes on April 12, 1982.  

On VA examination in July 2013 the Veteran's claim file was reviewed.  However, after attempting to conduct puretone audiometric and speech audiometry testing, the examiner reported that the test results were not valid for rating purposes, and not indicative of organic hearing loss because of inconsistent responses; poor puretone air conduction testing and speech reception threshold agreement; and poor ascending versus descending responses.  The examiner specifically stated that the Veteran was re-instructed several times but continued to provide inconsistent responses.  The diagnosis was normal hearing in each ear.  Moreover, the examiner stated that a hearing loss was not as likely as not caused by or a result of an event during military service.  The examiner recorded the findings of inservice audiometric testing in June 1976, July 1977, April 1982, as well as postservice audiometric testing in May 2009. The results, in decibels (dbs) at the specified frequencies, were as follows:  

June 1976
Hertz
500
1,000
2,000
3,000
4,000
Right Ear
X
20
5
20
X
Left Ear
X
25
10
25
X

July 1977
Hertz
500
1,000
2,000
3,000
4,000
Right Ear
X
15
5
20
X
Left Ear
X
25
15
25
X

April 1982 
Hertz
500
1,000
2,000
3,000
4,000
Right Ear
X
15
5
20
20
Left Ear
X
20
15
25
30



May 2009
Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
30
30
35
55
Left Ear
35
35
35
40
60

The examiner stated that there was no threshold shift when comparing audiograms during military service.  Also, the current examination results, (July 2013) were invalid due to inconsistent responses.  Moreover, the examiner further stated that the examination in July 2012 had also been invalid due to inconsistent responses.  

With respect to the examination in July 2013 as to tinnitus, the examiner recorded that the Veteran related having recurrent tinnitus.  However, while it began years ago, she was unable to provide specific start date.  The examiner stated that it was less likely than not (less than 50% probability) that tinnitus was caused by or a result of military noise exposure and the reason was that a threshold shift did not occur during her military career.  

Following the February 2014 Board remand, an addendum opinion was obtained in April 2014 from the audiologist that conducted the July 2013 examination.  It was stated that a threshold shift did not occur during the military.  No additional evidence has been received since the July 2013 examination and, so, no change was made to the prior opinion that the Veteran had normal hearing. 

It was noted that any discussion or opinion regarding bilateral ear pain should be deferred to "ENT."  Prior examinations had been attempted; but the results were invalid due to Veteran's inconsistent responses during the testing.  Veteran had been re-instructed several times; however, the responses did not improve.  Inconsistencies were noted due to poor puretone air conduction testing and speech reception threshold agreement; and poor ascending versus descending responses.  

A VAOPT record in October 2014 shows that the Veteran was seen for a hearing evaluation.  She reported that she sometimes had trouble hearing and sometimes had tinnitus.  Testing revealed a bilateral mild to moderate sensorineural hearing loss from 250 to 4,000 Hertz, and a moderate hearing loss from 6,000 to 8,000 Hertz.  It was reported that responses were consistent for ascending/descending presentation, and speech reception thresholds were in agreement with puretone air conduction results; however, there was a significant difference in speech discrimination ability, bilaterally, at 85 decibels between "MLV" and the recorded voice.  She declined the offer of a hearing aid.  

Of record is a report of audiometric testing in September 2015 by Dr. Vinod Anand, the results of which were shown only in graphic representation.  On puretone threshold testing threshold levels in each ear were from 35 decibels to 60 decibels from 500 to 8,000 Hertz.  Speech discrimination ability was 96 percent in the right ear and 100 percent in the left.  The diagnosis was a bilateral mild to moderate sensorineural hearing loss.  Hearing aid placement was recommended.  

On VA examination in November 2015 the Veteran's claim file was reviewed.  The Veteran related that her family said that they had to ask her things and she didn't hear them.  She constantly had had to ask people to repeat themselves, especially on the telephone.  People at work said that she did not hear things.  

Puretone audiometric testing, in decibels at the specified frequencies, revealed the following:  

Hertz
500
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
50
50
55
60
60
4%
Left Ear
55
55
60
70
65
4%

The examiner stated that the test results were not valid, as not indicative of and were not consistent with an organic hearing loss.  Also, the use of speech discrimination scores were not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  

Although the diagnosis was a bilateral sensorineural hearing loss in the range of 500 to 4,000 Hertz, the examiner stated that the testing was considered to have poor reliability because the results were inconsistent.  Specifically, the test results were not consistent with organic hearing loss.  Otoacoustic emissions were completed and not consistent with pure tone findings.  Speech reception thresholds and word recognition scores were not consistent with pure tone findings.  

On examination for tinnitus, it was reported that the Veteran related having recurrent tinnitus and that the date of onset was 1977.  The circumstances of the onset of tinnitus were that she had been working in San Francisco running payroll checks in the military.  The machines were loud and caused her ears to ring afterward, and now it's constant.  After reviewing the claim file, the examiner stated that there was a lack of evidence in the claim file of any complaints of tinnitus or hearing loss during service and the time between service and the date of the current evaluation evaluation was significant for the absence of evidence of any audiology treatment in the intervening years.  Therefore, the tinnitus was less likely than not caused by or a result of military noise exposure.  

On VA ear, nose, and throat examination in November 2015, by a nurse practitioner pursuant to the 2015 Board remand, the Veteran's claim file was reviewed.  It was reported that the Veteran did not have and had never been diagnosed with an ear or peripheral vestibular condition.  Her inservice job had been data entry in 1976.  She reported she did civilian payroll and the machine used to print the checks and cards made a lot of noise.  She stated that her bilateral hearing loss started while performing this job.  She was evaluated several times for hearing loss and reported that hearing aids had been recommended.  She reported that her condition was getting worse.  Her current symptoms were decrease hearing, dizzy, unbalance, popping, pain in bilateral ears.  

The Veteran now had hearing loss, vertigo, and tinnitus.  She did not have any findings, signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma.  On examination the external portions of her ears, the ear canals, and tympanic membranes were normal.  Her gait and coordination were normal.  

The examiner stated that the Veteran had no ear condition on the current examination and, so, a nexus was not established. 

Analysis

Initially, with respect to a hearing loss it must be observed that the results of audiometric testing during service do not show that the Veteran had a hearing loss by VA standards during military service.  It is contended that she now has a hearing loss due to inservice exposure to loud noise from machinery.  However, the Board declines to equate the mere presence of the Veteran near machinery which might create loud noise with permanent hearing loss from injury to the ears caused by acoustic trauma.  Although the Veteran, like many veterans, may well have been exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran has not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while conceding that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma resulting in chronic hearing loss should be conceded.  

The Veteran is competent to attest to her having been exposed to loud noise during service as well as having had what she perceived to be diminished hearing acuity during and after service.  However, she is not competent to attest that any putative hearing loss during met VA standards, under 38 C.F.R. § 3.385, as this can only be done by audiometric testing.  In this regard, although the Veteran now asserts that she has continuously had a hearing loss since military service, H. Tang, an audiologist, reported in 2009 that the Veteran related having hearing problems, and tinnitus, for only 1 to 2 years.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or testified that she was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1983 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  Her statement that she had hearing difficulties even during military service is simply too vague to suggest, much less establish that she was given a formal diagnosis of a hearing loss during service.  

Also, the Veteran has not described symptoms supported by a later diagnosis of inservice incurrence of hearing loss, or manifestation of a sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  While she was not cooperative in testing of her hearing acuity during recent VA examinations, other audiometric tests indicate that she does now have a hearing loss by VA standards.  However, none of these test results, including by a private audiologist and a private physician relate any current hearing loss to the Veteran's military service, including any inservice exposure to loud noise decades earlier.  The mere results of private postservice audiometric testing documenting a hearing loss by VA standards, and no more, does not rise to the level of establishing that the personnel conducting such postservice audiometric testing opined or rendered a diagnosis that the current hearing loss is related to military service, especially when, as here, no such opinion or diagnosis is reflected in the report of that testing.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  In Hensley, Id., the Court did not place limitations on a VA medical examiner.  Rather, the holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the factors necessary for a medical opinion to be adequate under the duty to assist).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the 2013 VA examiner reviewed the results of inservice audiometric testing and determined that there was no threshold shift during the Veteran's military service.  Thus, the holding in Hensley, Id., is inapposite.  

There is no clinical indication in the STRs of the Veteran having any combination of manifestations sufficient to identify a chronic hearing loss in or tinnitus either ear during active service.  Specifically, there were no complaints or treatment for a hearing loss or tinnitus during service and audiometric testing during service does not demonstrate a hearing loss in either ear by VA standards.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  Thus, chronicity of an inservice hearing loss and tinnitus in either ear is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claims when a veteran now has chronic bilateral hearing loss and bilateral tinnitus. 

As to this, both VA audiology evaluations in 2012 and 2013 yielded negative medical opinions as to the claimed hearing loss, i.e., that any current hearing loss which the Veteran might have is less likely as not unrelated to military service.  

A fair reading of the 2013 VA examination report and the 2014 addendum to the 2013 VA audiology examination report reflects that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to professional knowledge, experience, and judgment, noise induced hearing loss has not been shown to manifest years after the offending noise has ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.  

It must also be observed that the 2015 VA examiner found it significant that there was a lack of evidence of hearing loss during service and for many years thereafter, as well as any evidence of audiologic treatment in the intervening years.  

Thus, the Board concludes that the Veteran's current bilateral hearing loss is not of service origin and that a sensorineural hearing loss is not shown until a number of years after discharge from his military service in 1983.  

With respect to tinnitus, the Veteran may believe that her tinnitus is related to her active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss and tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinions in this case are negative and do not support the claims.  Rather, it is probative evidence against the claims.  Moreover, as with the claimed hearing loss, there is no favorable medical opinion linking any tinnitus to the Veteran's military service.  In adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, No. 13-0540, slip op. at 7 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)).  In this regard, H. Tang, a private audiologist reported in 2009 that the Veteran indicated that she had had tinnitus for only 1 or 2 years.  Neither that audiologist or a private physician, nor anything else in the record, suggests that tinnitus may have a delay onset which initially commences years after any inservice exposure to loud noise.  Here, the 2013 and 2015 VA examinations yielded opinions that the Veteran's tinnitus was less likely as not caused by or a result of inservice noise exposure.  

Additionally, there is the possibility that the Veteran's inservice problems with her ears could have caused a hearing loss or tinnitus, or some other pathology of the ears.  However, a VA examination in 2012 found that the Veteran's infections during service were acute and transitory and resolved without residual chronic disability.  This was essentially the same finding which was reported by the VA examiner in 2015 when stating that while the Veteran had hearing loss, tinnitus, and vertigo, the examination found that she had no ear condition.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss and tinnitus during service; audiometric testing during service which found no elevated threshold levels at any relevant frequency in either ear; her not having sought treatment or disability compensation for hearing loss or tinnitus, or any ear disorder or pathology, immediately after service; the fact that her post-service clinical records are negative for any findings of a hearing loss, including sensorineural hearing loss or tinnitus or any ear pathology for many years after her service discharge, to be persuasive evidence against her claim.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  Here, if the Veteran had in fact had chronic hearing loss or tinnitus or any other ear pathology since the inservice acoustic trauma and acute inservice ear infections it would be reasonable to expect that she would have claimed these when she first had an opportunity for file a claim for VA disability compensation many years earlier.  However, she did not.  Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

Therefore, the Board finds that because the Veteran's chronic hearing loss, including a sensorineural hearing loss, and tinnitus were first manifested several decades after active service and any acoustic trauma or ear infections therein, they are not related to any disease, injury, or incident of military service, and thus direct service connection for such disorders is not warranted.  Moreover, as indicated previously, because the allegations regarding continuity of symptomatology are not credible, presumptive service connection for a chronic disease, i.e., sensorineural hearing loss, is not warranted.  

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Here, however, the Veteran is not service-connected for hearing loss in either ear and, by this decision, service connection is not warranted for hearing loss in either ear.  Thus, the question of secondary service connection and secondary aggravation is not presented.  

While posited as lay evidence, the Veteran's belief that the inservice noise exposure was the cause or a precursor of her current hearing loss and tinnitus, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent because hearing loss and tinnitus can have many causes and so medical expertise is necessary to resolve the question.  Moreover, she has not offered anything which would explain why any inservice noise exposure would cause a hearing loss and tinnitus which are first clinically shown to have manifested many years after service.  Since consistency is the hallmark of credibility, and because the Veteran's history is not in keeping with the evidentiary record as a whole, the Board finds that the Veteran's statements and testimony of continuous hearing loss and tinnitus since inservice noise exposure are not credible.  Accordingly, the Board concludes that the lay testimony is not credible for the purpose of establishing continuity of symptomatology of a hearing loss or tinnitus.  At issue then, is whether the Veteran's current hearing loss and tinnitus can be related to inservice noise exposure or ear infections, or any other potential cause of hearing loss or tinnitus, by competent medical evidence.  However, there is no medical opinion of record showing a relationship between the Veteran's tinnitus and any hearing loss and any causation, incident or event during service.  Thus, the Board finds that the record as a whole and in particular the probative opinion of the VA examiners outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative continuity of symptomatology of hearing loss and tinnitus.  

Accordingly, service connection for a bilateral ear disability, including bilateral hearing loss and bilateral tinnitus, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

An acquired psychiatric disorder, claimed as depression, to include PTSD

The Veteran denied depression and nervous trouble of any sort in a Report of Medical History dated in June 1976. 

The Veteran's STRs reflect findings of and treatment for depression.  She was seen in April 1980 for personal problems at home and was diagnosed as having mild depression.  Subsequently, she denied depression and nervous trouble of any sort in a Report of Medical History dated in April 1982.  However, she complained of depression and anxiety in September 1982; specifically, she reported feeling depressed after her miscarriage in May 1982.  She felt isolated from her husband.  She was assigned to quarters for 24 hours and planned to talk with her husband.  No medication was assigned, and no diagnosis was made. 

In October 1982 the Veteran reported a heaviness in her chest due to personal problems which she was working out and she was starting to feel better.  In January 1983 it was noted she had multiple stresses and personal problems and that she needed ongoing counseling/stress management.  This was related to multiple marital and personal problems, fear of having another miscarriage, and having no support system in Germany.  In February 1983 she reported anxiety regarding her current pregnancy.  On follow-up, she reported that she felt better and planned to go home and relax. 

On an initial, general appointment with VA in July 2004 the Veteran discussed her medical history, noting some mild depression during service due to her miscarriage.  She reported feeling down at times.  She reported that she experienced some mild symptoms of depression during service, and feeling down "at times."  

An October 2004 VAOPT records shows that the Veteran reported recently starting Prozac for depression, but had stopped because it did not help.  She complained of being under a lot of stress due to a hostile work environment and had difficulty sleeping.  She was "very depressed over all this," and denied suicidal ideation.  She was found to have depression, job-related.  She reported that she had had a miscarriage during military service and then another miscarriage when she left the military."  She also had a daughter who only lived to be 5 days old.  Reportedly, she was diagnosed with anxiety and depression after the first miscarriage when she was in Germany.  When she thought about the miscarriage in Germany, she used to shake a lot and sometimes still shaked.  Sometimes she would still think about the miscarriages and would cry.  This happened about every month.  It especially bothered her around holidays and the birthdays of the children.  The periods of feeling down sometimes lasted for days or weeks.  After a mental status examination the assessment was that the Veteran realized that a lot of her sadness came from the deaths of her babies, but it was believed that the Veteran had not yet connected it to the fact that she was raised away from her parents.  Although she had sadness, withdrawal, sleep problems, and depression, she did not speak of the re-experiencing, over-reactivity characteristic of PTSD.  

In December 2004, the Veteran was seen by a private psychologist for complaints of high levels of stress that she reported as "job related."  She stated that her co-workers hated her, were very mean to her, and that she wanted to look for another job.  She related that she felt nervous and anxious.  She complained of loss of concentration and sleep, as well as confusion.  On examination she communicated appropriately; aside from an occasional loss of a thought and forgetting of words, which she attributed to her stress.  She indicated that she could get leave from her job though January, allowing her time to find another job.  When discussing her history, she discussed her military service but did not mention any depression or psychiatric problems related to the military.  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS).

A psychologist, with Grayson & Associates, stated in an undated letter that the Veteran had had very high levels of anxiety which might cause here extreme difficulties in job functioning and that further stress might cause excessive mental stress which could cause irrevocable harm.  It was requested that she be allowed to take leave to have counseling and get herself mentally prepared to return to work.  

In January 2005, the Veteran was seen by a VA physician, who found that the Veteran's depression was stable.  The Veteran was doing well since she had been off work and was not taking any medication. 

On VA psychiatric examination in August 2013, for other than PTSD, it was reported that the Veteran had not been diagnosed with a mental disorder.  Her, psychosocial and environmental problems were being unemployed, and being in unstable living conditions.  It was stated that the Veteran did not have a mental disorder.  Her past family history was recorded.  The Veteran could not provide a job history in sequence despite repeated efforts.  She denied any history of mental health problems prior to the military.  She thought that by "being in the military and having that miscarriage, I was really depressed and my tongue just loses control.  And being in Germany and not being able to call my family and all, it really bothered me. I made pictures of my daughter in her casket and it really depressed me." 

The Veteran's current symptoms were a "depressed mood, shaking, really, really down about a lot of stuff.  I had two miscarriages and then a death of a five-week-old daughter.  I think about them on holidays and special times.  It bothers me a lot."  Veteran did not see anyone for mental health care.  On a mental status examination she could not give a sequential account of her history and did not seem to understand much of what was asked of her.  A review of records was positive for a complaint of depressed mood due to personal problems and miscarriage.  A report of medical examination prior to separation, dated April 12, 1982, showed a normal psychiatric clinical evaluation with no mention of the claimed disability.  There was no diagnosis of depression while in the military, only one report of a depressed mood.  In 2004, she was found to have job related anxiety.  A VA physician found that Veteran was doing well in January 2005.  A sentinel event in her life had been the death of her five-week-old infant.  

The examiner stated that the Veteran did not currently meet the DSM-IV diagnostic criteria for any Axis I or Axis II disorder.  She did not report symptoms that would be consistent with the diagnoses of anxiety, depression, insomnia or any Axis I or Axis II disorder at this time.  Her reported symptoms of "depressed mood" in October 1982 followed her miscarriage.  Her reports of anxiety and depression were transient in nature and expectable reactions to stressful life situations.  

It was the examiner's opinion that Veteran did not meet clinical criteria for any psychiatric diagnosis.  This opinion was based on review of the Veteran's claim file and military service treatment records, CPRS health records, test results from this examination, diagnostic clinical interview and training and experience of the examiner. 

Following the February 2014 Board remand, an addendum opinion was obtained in April 2014.  It was noted that since the 2013 examination the only new information was that the Veteran had been seen at Biloxi VA by a social worker on February 5, 2014, to ask for assistance with obtaining service-connected disability related to two miscarriages and consequential depression that she experienced while in the military.  The Veteran told social worker that she had depression related to the anniversary of her 5 day old infant's death 18 years ago and financial concerns."  She was not given a diagnosis other than "financial stressors and poor coping." 

The August 2013 examiner stated, in the April 2014 addendum, that the Veteran currently did not meet the DSM-IV diagnostic criteria for any Axis I or Axis II disorder.  The Veteran has visited a social worker at Biloxi VA on Feb. 5, 2014, for "help with obtaining service connection disability."  The social worker was unable to assess Veteran.  The Veteran reportedly left angrily when she was told that the social worker was unable to help her with obtaining service-connected benefits and attempted to assess her for any mental problems.  At the time of the August 2013 examination, Veteran did not report symptoms that would be consistent with the diagnoses of anxiety, depression, insomnia or any Axis I or Axis II disorder.  This was unchanged with her visit in February 2014.  It was the opinion of the examiner that there was no new information or added evidence that Veteran met the diagnostic criteria for any mental disorder diagnosis.  Her reported symptoms of "depressed mood" in October 1982 followed a miscarriage.  She was not formally diagnosed with depression at that time.  She had started to have anxiety related to her job in 2004, but a VA physician found that Veteran was doing well in January 2005.  The Veteran's reports of anxiety and depression were transient in nature and expectable reactions to stressful life situations.  It was the opinion of the examiner that Veteran did not meet clinical criteria for any psychiatric diagnosis.  The opinion was based on review of the Veteran's electronic file and military service treatment records, CPRS health records, test results from the prior examination, previous diagnostic clinical interview and training and experience of this examiner. 

On VA psychiatric examination in November 2015 it was concluded that the Veteran did not have a mental disorder that conformed with DSM-5 criteria.  The Veteran's childhood and up-bringing were recorded.  She had married and separated (but not divorced) during her time in the service.  She was not divorced due to financial reasons.  When asked to elaborate on possible reasons for her separation, the Veteran noted, "things just didn't work out."  She did note a possible source of marital stress in the form of a miscarriage, occurring after the birth of her first son.  She endorsed high levels of isolation behavior, choosing to spend time by herself.  When asked for possible attributable sources to her isolation, the Veteran noted she'd always acted in this way, since childhood. 

The Veteran endorsed enjoying her military service work, and enjoyed the ability to travel.  She did not endorse high levels of stress or depression for any job related incidents.  She endorsed episodes of feeling "overwhelmed" during basic training and periods of sadness following her miscarriage during the service.  When asked to elaborate what she meant by "overwhelmed," the Veteran noted feeling overwhelmed from a combination of chores, drills, a dislike of guns, and high levels of basic training at night.  She also endorsed mild levels of sadness due to recent work-related incidents.  She did not endorse ongoing treatment for a psychiatric problem but she endorsed some feelings of anxiety related to work problems, primarily physical symptoms including racing heart and sleep disturbance. 

The Veteran endorsed "basic training" as her most vivid memory of trauma during her military experience.  When asked to specify particular events, she provided specific examples including difficult physical training and night-time activities as primary examples of stressful events.  

The examiner reported that the Veteran's stressors of basic training (stressor #1) and of her miscarriage (stressor #2) were not adequate to support a diagnosis of PTSD.  While the examiner indicated, at one point, that her alleged basic training stressor "contributed" to the diagnosis of PTSD, the examination report as a whole makes it clear that the examiner did not diagnosis PTSD or any other acquired psychiatric disorder.  

The examiner stated that as to stressor #2 but not stressor #1 the Veteran was exposed to a traumatic event where she experienced, witnessed or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  However, as to both stressor #1 and stressor #1 her response to the trauma did not involve intense fear, helplessness or horror.

Analysis

During service the Veteran had symptoms of anxiety and depression in response to personal and marital problems and in response to a miscarriage.  Following service discharge in 1983, the clinical record is devoid of contemporaneous evidence of signs, symptoms or treatment for psychiatric or emotional problems for a number of decades.  When seen at VA in 2004 she related having had some depression during service but it was noted at that time that her problems related stress at work.  It was stated in October 2004 that she had been diagnosed with anxiety and depression during service but the 2013 VA examiner specifically noted that she had not been formally diagnosed as having a depressive disorder during service.  Thus, a chronic acquired psychiatric disorder is not shown during active service.  

A private psychologist rendered a diagnosis in December 2004 of an anxiety disorder, NOS.  However, at that time the Veteran's complaints focused on her job related difficulties.  The Veteran has also at times had depression, such as was noted by a VA physician in 2005, when it was reported that her depression was stable. 

Nevertheless, the Board is persuaded by the 2013 and 2015 VA examiners that while the Veteran may at times have some anxiety and some depression, these are shown to be related to current employment problems and other postservice personal problems, and as stated by the 2013 VA examiner these are transient in nature and expectable reactions to stressful life situations, e.g., the Veteran's second miscarriage and the death of a new born.  Both the 2013 and 2015 VA examiners reviewed the Veteran's clinical history and conducted in-depth psychiatric evaluations.  Both concluded that the Veteran did not have a chronic acquired psychiatric diagnosis, one using DSM-IV criteria and the other using DSM-5 criteria.  

As to the Veteran's allegation that she has PTSD, the 2015 VA examiner found that her stressors, i.e., a miscarriage and her vague allegation of being overwhelmed during basic training, were not adequate to support a diagnosis of PTSD.  

As to continuity of symptomatology, the Veteran has focused primarily on her having had a miscarriage during service.  Even if she has at times after service had either some depression associated with her inservice miscarriage or otherwise has had anxiety at times, the Veteran lacks the medical training, knowledge, and expertise to provide a medical opinion that the transient experiencing of such symptoms is such as to warrant a diagnosis of a chronic acquired psychiatric disorder.  In this regard, the private psychologist whom the Veteran saw n 2004 indicated that the Veteran's anxiety was related to a postservice source, i.e., it was job related, and while the Veteran mentioned her military service at that time she did not mention any depression or psychiatric problems related to military service.  In fact, while there was a diagnosis of an anxiety disorder, this was of record at the time of the 2013 and 2015 VA psychiatric examinations and, so, the private psychologist's diagnosis was considered at the time of the 2013 and 2015 VA examinations.  

Significantly, there is no medical opinion on file which links any current chronic acquired psychiatric disorder to the Veteran's period of military service.  Even to the extent that the Veteran may have an acquired psychiatric disorder, there is no persuasive lay evidence of continuity of symptomatology inasmuch as the earliest evidence of problems which the Veteran had were associated with job related stress and transient symptoms associated with several personal misfortunes, most of which, i.e., a miscarriage and the death of a new born child, occurred after active service.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, claimed as depression, and to include PTSD.  


ORDER

Service connection for a bilateral ear disability, including bilateral hearing loss and bilateral tinnitus, is denied.  

Service connection for an acquired psychiatric disorder, claimed as depression, and to include PTSD, is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


